ORDER DISMISSING APPEALSThese are pro se appeals from purported district court decisions dismissing postconviction petitions for writs of habeas corpus. Eighth Judicial District Court, Clark County; Carolyn Ellsworth, Judge.This court's review of these appeals reveals jurisdictional defects. The documents filed in this court do not indicate that postconviction petitions for writs of habeas corpus have been filed in district court case numbers C204825 and C199740, the case numbers designated in the notices of appeal. To the extent that appellant appeals from the findings of fact, conclusions of law and order entered on January 5, 2017, the notices of appeal were untimely filed. "[A]n untimely notice of appeal fails to vest jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction over these appeals, and weORDER these appeals DISMISSED.